(Por la Corte, a propuesta
del Juez Asociado Sr. Todd, Jr.)
Por cuanto, la parte apelada en mayo 20, 1942 archivó una mo-ción notificada a los apelantes el día anterior, solicitando la desestw mación del recurso por no haberse tramitado con la debida diligen-j cia por el hecho de que los apelantes no habían radicado su alegatcj a pesar de las prórrogas concedidas, moción a la que se opusieron! los apelantes y cuya vista se celebró sin asistencia de la partes enj el día de ayer;
Por cuanto, los apelantes han radicado su alegato dentro del término de la última prórroga que les fué concedida. |
Por tanto, no ha lugar a la desestimación solicitada.
El Juez Asociado Si-, Travieso no intervino.